Beatty, C. J.,
concurring:
I concur in the judgment, and in the opinion of the court, except upon one point. I think it was error to exclude any portion of the article copied from the Truekee Bepublican. If the charge contained in the excluded part was not actionable in itself — and in my opinion it was not — it was proper evidence under the rule as laid down by Townshend (secs. 392, 394), and even if it was actionable it was admissible under what I deem the more reasonable rule stated by Greenleaf (2 Ev., sec. 418).